MEMORANDUM **
Arizona state prisoner Refugio Saldana Camacho, Sr. appeals pro se from the district court’s order dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging defendants violated his civil rights in the course of his criminal prosecution. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Camacho’s action under Heck v. Hum*749phrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), because a judgment in Camacho’s favor on these claims would necessarily impugn the validity of his guilty plea conviction, and Camacho failed to allege that his conviction has been invalidated. See id. at 486-87, 114 S.Ct. 2364. We construe the judgment as a dismissal without prejudice. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.